DETAILED ACTION
This office action is in response to applicant’s amendment filed on 08/10/2022.  Claims 4-5 and 14-15 have been canceled. Claims 1, 11, and 20 have been amended.  Claims 1-3, 6-13, and 16-20 are pending and are directed towards apparatus, method, and computer product for Managing Ledger Data on Blockchain.  Examiner acknowledges applicant’s amendment to drawing and therefore withdraws the previous office action’s objections to the drawing.  Also, Examiner acknowledges applicant’s amendment to claims 1 and 11 and therefore withdraws the previous office action’s objections to these claims.  In addition, Examiner acknowledges applicant’s cancellation of claims 4 and 14 and therefore withdraws the previous office action’s 112(b) rejections to these claims.  Finally, Examiner acknowledges applicant’s amendment to claim 20 and therefore withdraws the previous office action’s 101 rejection to claim 20.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 08/10/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitations of claims 1, 11, and 20, that Sharma, Ramabaja, and Falk fail to teach “wherein the conflict pattern includes concurrently invoking a same function and concurrently invoking different functions, and wherein when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the chaincode by adopting one time of batch invocation” (page 13-14 of the present response) have been fully considered but they are not persuasive.
	Regarding A) Sharma teaches wherein the conflict pattern includes concurrently invoking the same function and concurrently invoking different functions (section 3.2.1, para 1, line 1-12 and section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read on multiple transactions by transaction T5 while the other transactions performs their update, such as key write).  Sharma further teaches the chaincode (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism).  Sharma does not teach when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation. Ramabaja teaches when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously). A motivation to combine was provided in Non-Final Office Action dated 05/12/2022.
B) Applicant’s arguments, with respect to the amended limitations of claims 1, 11, and 20, that “the method of mitigating collision types taught by Ramabaja is different from the suggesting unit of the present invention” and “the present suggesting unit may suggest to the user not to invoke the function by adopting one time of batch invocation in an application program, and suggest to the user to perform a service logic of the batch invocation in the intelligent contract (chaincode) … as shown in Fig. 3B” (page 14 of the present response) have been fully considered but they are not persuasive.
	Regarding B) As stated above, Sharma further teaches the chaincode (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism).  Sharma does not teach when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation. Ramabaja teaches when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously). A motivation to combine was provided in Non-Final Office Action dated 05/12/2022.  Furthermore, regarding applicant’s arguments that “the present suggesting unit may suggest to the user not to invoke the function by adopting one time of batch invocation in an application program”, the examiner notes that the claimed limitation in question recites neither “not to invoke the function” nor “an application program” where the adopting the batch invocation is supposedly being performed.  Finally, while the applicant points to Fig. 3B for performing batch invocation, Fig. 3B itself shows several coding functions that may be dealing with balance transfer but the coding functions features are not recited in the limitations in claims 1, 11, or 20.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-3, 6, 11-13, 16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (How to Databasify a Blockchain: the Case of Hyperledger Fabric), hereinafter Sharma, published Nov. 1, 2018 in view of Ramabaja (US Pub. 2019/0079950) filed on Sep. 10, 2018.
Regarding claim 1, Sharma teaches a device for managing ledger data on a blockchain, comprising (section 2.2, para 1, line 1-4 and para 2, line 1-9; permissioned blockchain system maintaining a ledger of all transactions): 
a traversing unit configured to traverse a block where each invalid conflict transaction on the blockchain occurs and one or more previous transactions in a neighboring block of the block, until a previous transaction which causes the invalid conflict transaction is determined (section 3.2, para 2, line 1-5 and section 3.2.1, para 1, line 1-12; determine cross-block conflicts, where transaction T5 become invalid due to T5 reading stale data after T1, T2, T3, or T4 has written the value of a key); 
a classifying unit configured to classify conflict pairs, where each of the conflict pairs comprises the invalid conflict transaction and the previous transaction which causes the invalid conflict transaction into different conflict patterns (section 5.3, para 4, line 1-26; observe pattern of aborted transactions due to inter-block conflicts, such as reading stale data and inter-block conflicts due to large block size); and
the conflict pattern corresponding to suggestion of improving a chaincode, to avoid occurrence of the invalid conflict transaction (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read by transaction T5 and abort the transaction proposal) 
Sharma does not teach a suggesting unit configured to provide, for each of the conflict patterns, a corresponding suggestion of improving a blockchain. 
	Ramabaja teaches a suggesting unit configured to provide, for each of the conflict patterns, a corresponding suggestion of improving a blockchain (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types.  Doing so would prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Sharma teaches wherein the conflict pattern includes concurrently invoking the same function and concurrently invoking different functions (section 3.2.1, para 1, line 1-12 and section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read on multiple transactions by transaction T5 while the other transactions performs their update, such as key write),   
Sharma further teaches the chaincode (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism)
Sharma does not teach when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation.
	Ramabaja teaches when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously.  Doing so would allow for ways to mitigate the collision and prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
	Regarding claim 2, Sharma and Ramabaja teaches apparatus of claim 1.
Sharma teaches the traversing unit is further configured to: for an identifier of a read ledger operation of the invalid conflict transaction, look up a write ledger operation in a path of traversing in backtracking manner; and determine, as the previous transaction which causes the invalid conflict transaction, a previous transaction to which the write ledger operation belongs (section 3.2, para 2, line 1-5 and section 3.2.1, para 1, line 1-12; determine cross-block conflicts, where transaction T5 become invalid due to T5 reading stale data after T1, T2, T3, or T4 has written the value of a key).
Regarding claim 3, Sharma and Ramabaja teaches apparatus of claim 2.
Sharma does not teach the invalid conflict transaction and the previous transaction are simultaneously submitted.
Ramabaja teaches the invalid conflict transaction and the previous transaction are simultaneously submitted (para 33, line 1-30; a collision occurs when two or more blocks occurs simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide a collision occurs when two or more blocks occurs simultaneously.  Doing so would allow for ways to mitigate the collision and prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Regarding claim 6, Sharma and Ramabaja teaches apparatus of claim 1.
Sharma teaches the traversing unit is further configured to traverse all blocks on the blockchain, to extract document structures of all transactions, and the device further includes an organizing unit configured to re-organize the ledger data using the document structures, to provide a ledger data query (section 3.2.2, para 2, line 1-7 and para 3, line 1-3; database system determines query result set for transactions records and apply it to the Fabric).
Regarding claim 11, Sharma teaches a method for managing ledger data on a blockchain, comprising (section 2.2, para 1, line 1-4 and para 2, line 1-9; permissioned blockchain system maintaining a ledger of all transactions): 
traversing a block where each invalid conflict transaction on the blockchain occurs and one or more previous transactions in a neighboring block of the block, until a previous transaction which causes the invalid conflict transaction is determined (section 3.2, para 2, line 1-5 and section 3.2.1, para 1, line 1-12; determine cross-block conflicts, where transaction T5 become invalid due to T5 reading stale data after T1, T2, T3, or T4 has written the value of a key); 
classifying conflict pairs, where each of the conflict pairs comprises the invalid conflict transaction and the previous transaction which causes the invalid conflict transaction into a different conflict patterns (section 5.3, para 4, line 1-26; observe pattern of aborted transactions due to inter-block conflicts, such as reading stale data and inter-block conflicts due to large block size); and
the conflict pattern corresponding to suggestion of improving a chaincode, to avoid occurrence of the invalid conflict transaction (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read by transaction T5 and abort the transaction proposal) 
Sharma does not teach providing, for each of the conflict patterns, a corresponding suggestion of improving a blockchain,
	Ramabaja teaches providing, for each of the conflict patterns, a corresponding suggestion of improving a blockchain (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types.  Doing so would prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Sharma teaches wherein the conflict pattern includes concurrently invoking the same function and concurrently invoking different functions (section 3.2.1, para 1, line 1-12 and section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read on multiple transactions by transaction T5 while the other transactions performs their update, such as key write),   
Sharma further teaches the chaincode (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism)
Sharma does not teach when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation.
	Ramabaja teaches when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously.  Doing so would allow for ways to mitigate the collision and prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Regarding claim 12, Sharma and Ramabaja teaches method of claim 11.
Sharma teaches for an identifier of a read ledger operation of the invalid conflict transaction, looking up a write ledger operation in a path of traversing in backtracking manner; and determining, as the previous transaction which causes the invalid conflict transaction, a previous transaction to which the write ledger operation belongs (section 3.2, para 2, line 1-5 and section 3.2.1, para 1, line 1-12; determine cross-block conflicts, where transaction T5 become invalid due to T5 reading stale data after T1, T2, T3, or T4 has written the value of a key).
Regarding claim 13, Sharma and Ramabaja teaches method of claim 12.
Sharma does not teach the invalid conflict transaction and the previous transaction are simultaneously submitted.
Ramabaja teaches the invalid conflict transaction and the previous transaction are simultaneously submitted (para 33, line 1-30; a collision occurs when two or more blocks occurs simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide a collision occurs when two or more blocks occurs simultaneously.  Doing so would allow for ways to mitigate the collision and prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Regarding claim 16, Sharma and Ramabaja teaches method of claim 11.
Sharma teaches traversing all blocks on the blockchain, to extract document structures of all transactions, and the device further includes an organizing unit configured to re-organize the ledger data using the document structures, to provide a ledger data query (section 3.2.2, para 2, line 1-7 and para 3, line 1-3; database system determines query result set for transactions records and apply it to the Fabric).
Regarding claim 20, Sharma does not teach a non-transitory computer-readable medium, having machine readable instruction codes stored thereon, wherein the machine readable instruction codes, when read and executed by a computer, cause the computer to:
Ramabaja teaches a non-transitory computer-readable medium, having machine readable instruction codes stored thereon, wherein the machine readable instruction codes, when read and executed by a computer, cause the computer to (para 17, line 1-9 and para 157, line 1-7; computer executes machine-readable instructions that is suitable for storing data),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide computer executes machine-readable instructions that is suitable for storing data.  Doing so would allow for performing steps to prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Sharma teaches traverse a block where each invalid conflict transaction on the blockchain occurs and one or more previous transactions in a neighboring block of the block, until a previous transaction which causes the invalid conflict transaction is determined (section 3.2, para 2, line 1-5 and section 3.2.1, para 1, line 1-12; determine cross-block conflicts, where transaction T5 become invalid due to T5 reading stale data after T1, T2, T3, or T4 has written the value of a key); 
classify conflict pairs, where each of the conflict pairs comprises the invalid conflict transaction and the previous transaction which causes the invalid conflict transaction into a different conflict patterns (section 5.3, para 4, line 1-26; observe pattern of aborted transactions due to inter-block conflicts, such as reading stale data and inter-block conflicts due to large block size); and
the conflict pattern corresponding to suggestion of improving a chaincode, to avoid occurrence of the invalid conflict transaction (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read by transaction T5 and abort the transaction proposal) 
Sharma does not teach provide, for each of the conflict patterns, a corresponding suggestion of improving a blockchain,
	Ramabaja teaches provide, for each of the conflict patterns, a corresponding suggestion of improving a blockchain (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types.  Doing so would prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Sharma teaches wherein the conflict pattern includes concurrently invoking the same function and concurrently invoking different functions (section 3.2.1, para 1, line 1-12 and section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read on multiple transactions by transaction T5 while the other transactions performs their update, such as key write),   
Sharma further teaches the chaincode (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism)
Sharma does not teach when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation.
	Ramabaja teaches when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously.  Doing so would allow for ways to mitigate the collision and prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
4.	Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Ramabaja and Falk (US Pub. 2020/0242604) filed on Jul. 9, 2018.
Regarding claim 7, Sharma and Ramabaja teaches apparatus of claim 6.
Sharma and Ramabaja do not teach the classifying unit is further configured to classify the extracted document structures into different types, and the traversing unit is further configured to re-traverse the ledger data on the blockchain based on the classified types, to collect all documents as the document structures.
Falk teaches the classifying unit is further configured to classify the extracted document structures into different types, and the traversing unit is further configured to re-traverse the ledger data on the blockchain based on the classified types, to collect all documents as the document structures (para 68, line 1-19 and para 69, line 1-15; classify the plurality of non-confirmed blockchain transactions based on at least one criteria and select the at least one transaction based on the classification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide classify the plurality of non-confirmed blockchain transactions based on at least one criteria and select the at least one transaction based on the classification.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 8, Sharma, Ramabaja, and Falk teaches apparatus of claim 7.
Sharma and Ramabaja do not teach a storage unit configured to store all the collected documents in a form of the document structures into a third-party database.
Falk teaches a storage unit configured to store all the collected documents in a form of the document structures into a third-party database (para 66, line 1-8 and para 68, line 1-19; transaction selection device operates in a blockchain environment and receives and classifies a plurality of non-confirm transactions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide transaction selection device operates in a blockchain environment and receives and classifies a plurality of non-confirm transactions.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 9, Sharma and Ramabaja teaches apparatus of claim 1.
Sharma and Ramabaja do not teach the traversing unit is further configured to traverse all transactions stored in the ledger data on the blockchain, and the device further comprises an organizing unit and an indexing unit, where the organizing unit is configured to re-organize the ledger data based on identifiers of the ledger data, and the indexing unit is configured to establish indices for the ledger data based on the identifiers.
Falk teaches the traversing unit is further configured to traverse all transactions stored in the ledger data on the blockchain, and the device further comprises an organizing unit and an indexing unit, where the organizing unit is configured to re-organize the ledger data based on identifiers of the ledger data, and the indexing unit is configured to establish indices for the ledger data based on the identifiers (para 68, line 1-19 and para 69, line 1-15; classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria and select the at least one transaction based on the classification criteria).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria and select the at least one transaction based on the classification criteria.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 10, Sharma and Ramabaja teaches apparatus of claim 9.
Sharma and Ramabaja do not teach a storage unit configured to store the ledger data with the indices into a third-party database, for tracking of history data.
Falk teaches a storage unit configured to store the ledger data with the indices into a third-party database, for tracking of history data (para 68, line 1-19 and para 69, line 1-15; transaction selection device on blockchain environment classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria, where selection of the at least one transaction is based on the classification criteria).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide transaction selection device on blockchain environment classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria, where selection of the at least one transaction is based on the classification criteria.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 17, Sharma and Ramabaja teaches method of claim 16.
Sharma and Ramabaja do not teach classifying the extracted document structures into different types, and re-traversing the ledger data on the blockchain based on the classified types, to collect all documents as the document structures.
Falk teaches classifying the extracted document structures into different types, and re-traversing the ledger data on the blockchain based on the classified types, to collect all documents as the document structures (para 68, line 1-19 and para 69, line 1-15; classify the plurality of non-confirmed blockchain transactions based on at least one criteria and select the at least one transaction based on the classification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide classify the plurality of non-confirmed blockchain transactions based on at least one criteria and select the at least one transaction based on the classification.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 18, Sharma, Ramabaja, and Falk teaches method of claim 17.
Sharma and Ramabaja do not teach storing all the collected documents in a form of the document structures into a third-party database.
Falk teaches storing all the collected documents in a form of the document structures into a third-party database (para 66, line 1-8 and para 68, line 1-19; transaction selection device operates in a blockchain environment and receives and classifies a plurality of non-confirm transactions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide transaction selection device operates in a blockchain environment and receives and classifies a plurality of non-confirm transactions.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 19, Sharma and Ramabaja teaches method of claim 11.
Sharma and Ramabaja do not teach traversing all transactions stored in the ledger data on the blockchain; re-organizing the ledger data based on identifiers of the ledger data; and establishing indices for the ledger data based on the identifiers.
Falk teaches traversing all transactions stored in the ledger data on the blockchain; re-organizing the ledger data based on identifiers of the ledger data; and establishing indices for the ledger data based on the identifiers (para 68, line 1-19 and para 69, line 1-15; classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria and select the at least one transaction based on the classification criteria).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria and select the at least one transaction based on the classification criteria.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Alferov (US Pub. 2020/0272619) discloses if participants have conflicting resulting transactions, then dispute resolution rules are applied, for example, involving independent third party actors (for example, blockchain validator nodes or auditors) and providing them access keys to read batch parts using transport protocol, decrypt batch transactional data, independently calculate resulting aggregated blockchain transactions and decide on batch result by voting process; Tong et al. (US Pub. 2020/0052884) discloses identifying pending blockchain transactions in a transaction queue, determining states of the pending blockchain transactions, determining whether the pending blockchain transactions in the transaction queue are valid based on the determined states, retrieving a list of potential blockchain transaction conflicts associated with the pending blockchain transactions; Wright et al. (US Pub. 2021/0081185) discloses ensure that each transaction is valid, with invalid transactions rejected from the network, where software clients installed on the nodes perform this validation work on an unspent transaction (UTXO) by executing its locking and unlocking scripts and if execution of the locking and unlocking scripts evaluate to TRUE and possibly other checks pass, the transaction can be deemed valid.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/OLEG KORSAK/Primary Examiner, Art Unit 2492